McMurray, Judge.
Our earlier decision (s. c., 144 Ga. App. 383 (241 SE2d 273)) was vacated by order of the Supreme Court dated May 23, 1978, and the case remanded for reconsideration in light of their decision in Ford Motor Credit Company v. Hunt, 241 Ga. 342.
In Ford Motor Credit Company v. Hunt, supra, the Supreme Court held that under the contractual language in that case the creditor’s right to repossession existed independently of its right to accelerate the indebtedness, and notice to the debtor is not required prior to repossession absent a provision in the agreement to the contrary.
The contractual language in this case is substantially similar. Therefore, we hold that the trial court erred in directing the verdict on the liability issue in *801favor of the plaintiff. Division 1 of our original opinion was based on Ford Motor Credit Co. v. Hunt, 144 Ga. App. 281 (241 SE2d 9), which is no longer controlling law. Accordingly, the judgment below must be reversed inasmuch as the liability issue was controlling on the other trial issues in the case.
Decided July 3, 1978
Rehearing denied July 25,1978
Levine & D’Alessio, Morton P. Levine, Sam F. Lowe, Jr., Burgess W. Stone, for appellant.
Reeves & Collier, Rex T. Reeves, Merrell H. Collier, for appellee.

Judgment rever sed.


Bell, C. J., and Smith, J., concur.